WMT III SERIES H/J TRADING VEHICLE LLC

ORGANIZATION AGREEMENT

dated as of March 10, 2005



--------------------------------------------------------------------------------

WMT III SERIES H/J TRADING VEHICLE LLC

ORGANIZATION AGREEMENT

TABLE OF CONTENTS

 

          Page ARTICLE I    ORGANIZATION    2 1.1.    Formation    2 1.2.   
Name    2 1.3.    Purposes    3 1.4.    Duration    3 1.5.    Registered Office
and Registered Agent; Principal Office    3 1.6.    Qualification in Other
Jurisdictions    4 1.7.    No State-Law Partnership    4 ARTICLE II    MEMBERS
   4 2.1.    Initial Members    4 2.2.    Admission of Additional Members    4
2.3.    Classes of Members    5 ARTICLE III    CAPITAL CONTRIBUTIONS; CAPITAL
ACCOUNTS    5 3.1.    Initial Capital Contributions    5 3.2.    Initial
Membership Interests    5 3.3.    No Further Required Capital Contributions    5
3.4.    Additional Capital Contributions    5 3.5.    Additional Capital
Contributions Permitted Only In Cash    5 3.6.    Capital Accounts    6 3.7.   
Return of Capital Contributions    6 3.8.    Interest    7 3.9.    Distributions
   7 ARTICLE IV    ALLOCATIONS AND DISTRIBUTIONS    7 4.1.    Allocations of
Gross Income, Gain and Loss for Financial Purposes    7 4.2.    Allocation of
Commissions, Fees and Expenses for Financial Purposes    7 4.3.    Tax
Allocations    8 4.4.    Limitations on Loss Allocation    8 4.5.    Costs of
Effecting Allocations    8 4.6.    Members’ Tax Liabilities    8

 

i



--------------------------------------------------------------------------------

ARTICLE V    TRANSFERS AND ASSIGNMENTS PROHIBITED; WITHDRAWALS    9 5.1.   
Transfers and Assignments Prohibited    9 5.2.    Withdrawals    9 ARTICLE VI   
MANAGEMENT OF THE COMPANY    9 6.1.    Management of Business    9 6.2.   
General Powers of Voting Members    10 6.3.    Delegation of Administrative
Authority    10 6.4.    Delegation of Trading Authority    10 6.5.    Standard
of Care; Liability    11 6.6.    Limitations on Powers of Members    11 6.7.   
Other Business    11 ARTICLE VII    OWNERSHIP OF COMPANY PROPERTY    12
ARTICLE VIII    FISCAL MATTERS; BOOKS AND RECORDS    12 8.1.    Bank Accounts;
Investments    12 8.2.    Records Required by Act; Right of Inspection    12
8.3.    Books and Records of Account    13 8.4.    Tax Returns and Information
   13 8.5.    Delivery of Financial and Tax Information to Members    13 8.6.   
Audits    13 8.7.    Fiscal Year    13 8.8.    Tax Elections    13 8.9.    Tax
Matters Member    14 8.10.    Regulatory Reporting    14 ARTICLE IX   
INDEMNIFICATION    14 9.1.    Indemnification by the Members    14 9.2.   
Indemnification by Preferred of the Members    14 ARTICLE X    DISSOLUTION AND
WINDING UP    15 10.1.    Events Causing Dissolution    15 10.2.    Winding Up
   15 10.3.    Compensation of Liquidator    16 10.4.    Distribution of Company
Property    16 10.5.    Final Audit    16 10.6.    Deficit Capital Accounts   
17 ARTICLE XI    MISCELLANEOUS PROVISIONS    17

 

ii



--------------------------------------------------------------------------------

11.1.    Approval of Administration Agreement    17 11.2.    Interpretation   
17 11.3.    “Commodity Pool” Status of the Company    17 11.4.    Compliance
with the “Blue Sky” Guidelines    18 11.5.    Organizational and Maintenance
Expenses    18 11.6.    Counterparts    18 11.7.    Entire Agreement    18 11.8.
   Partial Invalidity    18 11.9.    Amendment    18 11.10.    Binding Effect   
18 11.11.    Governing Law    18 11.12.    Effect of Waiver or Consent    19
11.13.    Further Assurances    19    Testimonium    18    Signatures    18   
Schedule I    20

 

iii



--------------------------------------------------------------------------------

WMT III SERIES H/J TRADING VEHICLE LLC

ORGANIZATION AGREEMENT (this “Agreement”) dated as of March     , 2005, by and
among (A) the commodity pools (each, a “Member” and, collectively, the
“Members”) signatory from time to time hereto, each of which (i) has as its sole
managing owner or trading manager (or its functional equivalent in another type
of entity) Preferred Investment Solutions Corp. (“Preferred”), a “commodity pool
operator” registered with the Commodity Futures Trading Commission (the “CFTC”),
and (ii) intends to open a trading account managed pursuant to the Aggressive
Pure Alpha Futures Only-A, No Benchmark program of Bridgewater Associates, Inc.
(“Bridgewater”) and (B) Preferred, not as a Member, but for the limited purposes
set forth herein.

* * * * * * *

WHEREAS, the Company has been formed as a means of consolidating the commodity
interest trading of the Members;

WHEREAS, the Company’s trading will at all times be managed exclusively pursuant
to the Aggressive Pure Alpha Futures Only-A, No Benchmark program of Bridgewater
(Bridgewater being delegated trading management authority over the Company
pursuant to Section 18-407 of the Delaware Limited Liability Company Act, 6 Del.
C. §18-101 et seq. (the “Act”), and an Advisory Agreement by and among the
Company, Preferred and Bridgewater of even date herewith);

WHEREAS, all Members shall share pro rata in the profits and losses of the
Company, based on the relative values (prior to reduction for all accrued but
unpaid fees or expenses) of their respective Membership Interests (“Membership
Interest” to mean, with respect to any Member at any time, the entire interest
of such Member in the Company at such time. A Membership Interest includes,
without limitation, (a) all rights of a Member to receive distributions of
revenues, allocations of income and loss and distributions of liquidation
proceeds under this Agreement and (b) all management rights, if any, voting
rights or rights to consent of the respective Members) in the Company —
applicable CFTC policies prohibiting any Member’s investment in the Company
being traded at a higher degree of leverage than any other Member’s investment
or pursuant to any different trading program than that employed to direct the
Company’s trading with respect to any other Member;

WHEREAS, pursuant to Section 18-407 of the Act, Preferred (which is either the
sole managing owner or the trading manager of each of the Members) shall be
delegated administrative authority over the operations of the Company;

WHEREAS, pursuant to Section 18-302 of the Act, the Company shall issue two
classes of Membership Interests: Non-Voting Membership Interests and Voting
Membership Interests. These two classes of Membership Interests shall have
identical pro rata economic interests in the Company, but the Non-Voting
Membership Interests shall in no respect participate in the management of the
Company, such management to be vested solely in the Voting Membership Interests;



--------------------------------------------------------------------------------

WHEREAS, all Members which are non-United States persons (“Non-Voting Members”)
shall acquire Non-Voting Membership Interests, and shall not participate in any
respect in the management of the Company, or engage, directly or indirectly, in
the participation in or control of all or any portion of the business activities
or affairs of the Company (Non-Voting Members being the functional equivalent of
limited partners in a limited partnership).

WHEREAS, the Members which are United States persons (“Voting Members”) shall
acquire Voting Membership Interests and shall, acting as Members without any
“manager,” mutually dominate and control all business activities and affairs of
the Company by agreement of the majority in interest of such Members, subject to
the authority vested in and delegated to Bridgewater and the administrative
authority vested in and delegated to Preferred hereunder.

WHEREAS, upon the terms and subject to the conditions set forth herein, each of
the initial Members are, concurrently with the execution of this Agreement,
acquiring either Voting Membership Interests or Non-Voting Membership Interests
in the Company;

WHEREAS, it is the express intent of the Members that their participation in the
Company be, other than in respect of the consolidation of the Members’ trading
account with respect to the Aggressive Pure Alpha Futures Only-A, No Benchmark
program of Bridgewater, the functional equivalent of each Member opening such
trading accounts on an individual basis; and

WHEREAS, in accordance with the Act, each of the Members desires to enter into
this Agreement to set forth the respective rights, powers and interests of the
Members with respect to the Company and their respective Voting Membership
Interests or Non-Voting Membership Interests (as the case may be) and to provide
for the management of the business and operations of the Company.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements made herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows.

ARTICLE I

ORGANIZATION

1.1. Formation. The Company has been organized as a Delaware limited liability
company under and pursuant to the Act by the filing of a Certificate of
Formation with the Office of the Secretary of State of Delaware as required by
the Act. This Agreement embodies the agreement among the Members as to the
governance of the Company and related matters. However, in the event of a
conflict between the terms of this Agreement and the Certificate of Formation,
the terms of the Certificate of Formation shall prevail.

1.2. Name. The name of the Company is WMT III Series H/J Trading Vehicle LLC
(the “Company”).

 

2



--------------------------------------------------------------------------------

1.3. Purposes. The purposes of the Company are to engage in any activity and/or
business for which limited liability companies may be formed under the Act
including, without limitation, the activities set forth in the recitals to this
Agreement. For greater certainty and not by way of limitation, the Company’s
business and purpose is to trade, buy, sell or otherwise acquire, hold or
dispose of forward and futures contracts for all manner of commodities,
financial instruments and currencies, as well as options and rights pertaining
thereto (collectively, “commodity interests”), and to engage in all activities
necessary, convenient or incidental thereto. The Company may also engage in
“hedge,” arbitrage and cash trading of commodities, futures, forwards and
options. The objective of the Company’s business is appreciation of its assets
through speculative trading. The Company may engage in the foregoing speculative
trading directly and through investing in other entities which are themselves
“commodity pools” rather than private “investment companies” within the meaning
of Section 3(c)(1) of the Investment Company Act of 1940 (the “Company Act”);
provided, that in all cases, the Company’s commodity interest trading shall be
directed exclusively pursuant to Bridgewater implementing its Aggressive Pure
Alpha Futures Only-A, No Benchmark program, as the same may change and develop
over time.

The Company may not engage in any “yield enhancement” activities or securities
trading, but only (i) acquire government interest-bearing securities with the
intent of holding such securities until maturity and/or (ii) receive interest
credits on cash deposits made by it.

The Company shall have all the powers necessary or convenient to effect any
purpose for which it is formed, including all powers granted by the Act.

1.4. Duration. The Company shall continue in existence until December 31, 2054
or until the Company shall be sooner dissolved and its affairs wound up in
accordance with the Act or this Agreement.

1.5. Registered Office and Registered Agent; Principal Office. (a) The
registered office of the Company required by the Act to be maintained in the
State of Delaware shall be the initial registered office named in the
Certificate of Formation or such other office (which need not be a place of
business of the Company) as the Voting Members holding a majority in interest of
the Voting Membership Interests (the affirmative vote of such a majority in
interest of the Voting Membership Interests being hereinafter referred to as a
“Majority Vote”) may designate from time to time in the manner provided by
Section 18-104 of the Act.

(b) The registered agent of the Company in the State of Delaware shall be the
initial registered agent named in the Certificate of Formation or such other
person or persons as the Voting Members by Majority Vote may designate in the
manner provided by Section 18-104 of the Act.

(c) The principal office of the Company shall be c/o Preferred Investment
Solutions Corp., 51 Weaver Street, Building One South, 2nd Floor, Greenwich, CT
06831; telephone: (203) 861-1000, or at such place as the Voting Members by
Majority Vote may designate from time to time, which need not be in the State of
Delaware. The Company shall maintain at its principal office, available for
inspection, the records required by the Act and the Commodity Exchange Act (the
“CEA”).

 

3



--------------------------------------------------------------------------------

The Company may have such other offices as the Voting Members by Majority Vote
may designate from time to time.

1.6. Qualification in Other Jurisdictions. The Members shall have authority to
cause the Company to do business in jurisdictions other than the State of
Delaware only if either of the following conditions is satisfied:

(b) such jurisdiction has enacted a limited liability company statute, and the
Voting Members by Majority Vote shall have approved the qualification of the
Company under such statute to do business as a foreign limited liability company
in such jurisdiction; or

(b) the Company shall have obtained an opinion of counsel qualified to practice
law in such jurisdiction to the effect that under the laws of such jurisdiction
the Members will not be held liable for any debts or obligations of the Company.

The Voting Members by Majority Vote, will determine whether and where the
Company will qualify to do business as a foreign limited liability company from
time to time.

1.7. No State-Law Partnership. No provision of this Agreement shall be deemed or
construed to constitute the Company a partnership (including, without
limitation, a limited partnership) or joint venture, or any Member a partner or
joint venturer of or with any other Member, for any purposes other than federal
and state tax purposes.

ARTICLE II

MEMBERS

2.1. Initial Members. The initial Members of the Company are listed on Schedule
I of this Agreement, and the addresses of such initial Members are as set forth
on such Schedule I. As of the date hereof, there are no other Members of the
Company and no other person (other than Preferred and Bridgewater acting
pursuant to delegated authority as contemplated by Section 6.3 and 8.4
respectively) has any right to take part in the management (except as
contemplated in the second and fourth recitals to this Agreement) or ownership
of the Company.

2.2. Admission of Additional Members. Additional Members of the Company may only
be admitted if (i) such proposed Members are “commodity pools” of which
Preferred is the sole managing owner (if such “commodity pools” are United
States trusts) or sole trading manager (if such “commodity pools” are foreign
corporations) or the functional equivalent thereof and (ii) such pools
contributing to the Company will be managed exclusively pursuant to the
Aggressive Pure Alpha Futures Only-A, No Benchmark program of Bridgewater, and
(iii) the admission of such additional Members is approved by Majority Vote of
the Voting Members.

If a new Member is admitted to the Company, the books and records of the Company
(including Schedule I hereto) shall be amended to reflect such addition, as
contemplated by Section 18-301 of the Act.

 

4



--------------------------------------------------------------------------------

2.3. Classes of Members. There shall be two classes of Members: Voting Members
and Non-Voting Members. All United States persons which are admitted as Members
shall be admitted as Voting Members, and all foreign persons which are admitted
as Members shall be admitted as Non-Voting Members.

ARTICLE III

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

3.1. Initial Capital Contributions. Each initial Member shall contribute to the
capital of the Company (a “Capital Contribution”), as of the date such Member
commences its operations or such later date as shall be approved by Majority
Vote of the Voting Members the amount set forth as such Member’s initial capital
contribution (“Initial Capital Contribution”) on Schedule I. Such Initial
Capital Contributions may include, provided the necessary regulatory approvals
are obtained, open futures positions (and will include open forward positions),
as well as cash (U.S. dollars in immediately available funds). If any Initial
Capital Contribution includes open futures and forward positions that are not
“Section 1256 contracts” as defined in Section 1256(b) of the Internal Revenue
Code of 1986, as amended (the “Code”) (“Non-Section 1256 Contracts”), the tax
basis and fair market values of such Non-Section 1256 Contracts shall be set
forth on Schedule I.

3.2. Initial Membership Interests. Upon making the Initial Capital Contribution
specified on Schedule I, each Member shall be entitled to the Membership
Interest (Voting or Non-Voting, as the case may be) set forth opposite such
Member’s name on Schedule I.

3.3. No Further Required Capital Contributions. No Member shall be obligated to
make any Capital Contributions to the Company or be subject to any form of
capital call or assessment with respect to such Member’s Membership Interest.

3.4. Additional Capital Contributions. Additional Capital Contributions of
existing Members may be made, unless objected to by a Majority Vote of the
Voting Members, at any time; provided, that the Member making such additional
Capital Contribution has done so pursuant to the Advisory Agreement and has
received the approval of Bridgewater that Bridgewater is willing to manage such
additional capital pursuant to Bridgewater’s Aggressive Pure Alpha Futures
Only-A, No Benchmark program.

The Initial Capital Contributions of Members admitted pursuant to Section 2.2
shall require the approval of the majority vote of the Voting Members. Schedule
I shall be appropriately amended to reflect any such capital contributions.

3.5. Additional Capital Contributions Permitted Only In Cash. All additional
Capital Contributions to the Company, whenever made, shall be made exclusively
in U.S. dollars and in immediately available funds. Open futures and forward
positions may, if at all, only be accepted as Capital Contributions at the time
of an initial Member’s Initial Capital Contribution, and only subject to receipt
of all necessary regulatory approvals and such Member shall provide the company
with the tax basis and fair market value of any Non-Section 1256 Contracts
contributed to the Company.

 

5



--------------------------------------------------------------------------------

3.6. Capital Accounts. (a) A capital account (“Capital Account”) shall be
established and maintained for each Member on the books of the Company. The
initial balance in each Member’s Capital Account shall equal such Member’s
Initial Capital Contribution. Each Member’s Capital Account (i) shall be
increased by (A) the amount of any additional Capital Contribution made by that
Member, and (B) allocations to that Member of Company income and gain (or items
thereof), including income and gain exempt from tax and income and gain
described in Section 1.704-1(b)(2)(iv)(g) of the Treasury Regulations, and
(ii) shall be decreased by (A) the amount of cash distributed to that Member by
the Company, (B) allocation of commissions, fees and expenses pursuant to
Section 4.2, (C) allocations to that Member of expenditures described under
Section 705(a)(2)(B), and (D) allocations of Company loss and deduction (or
items thereof), including loss and deduction described in
Section 1.704-1(b)(2)(iv)(g) of the Treasury Regulations.

(b) In addition to the adjustments required by the foregoing provisions of this
Section 3.6, the Capital Accounts of the Members shall be adjusted in accordance
with the capital account maintenance rules of Section 1.704-1(b)(2)(iv) of the
Treasury Regulations.

(c) Except as otherwise provided herein, whenever it is necessary to determine
the Capital Account of any Member for purposes of this Agreement, the Capital
Account of such Member shall be determined after giving effect to (i) all
Capital Contributions made to the Company on or after the date of such Member’s
Initial Capital Contribution, (ii) all allocations of income, gain, deduction
and loss for operations and transactions effected on or after the date of such
Member’s Initial Capital Contribution and prior to the date such determination
is required to be made under this Agreement and (iii) all distributions made on
or after the date of such Member’s Initial Capital Contribution.

(d) The Capital Accounts of the Members shall be determined, and allocations of
Company income, gain, loss and deduction made (and adjustments made to reflect
additional Capital Contributions or withdrawals, if any), as of the close of
business on every Friday and on December 31 of each year; provided that
Preferred may, pursuant to the authority delegated to it pursuant to
Section 6.3, cause the current accounting period for the Company to end and a
new accounting period for the Company to begin at such other time or times as
Preferred may, in its discretion, determine.

(e) The foregoing provisions of this Section 3.6 are intended to comply with
Section 1.704-1(b)(2)(iv) of the Treasury Regulations and shall be interpreted
and applied in a manner consistent with such Treasury Regulations. If the Voting
Members, by Majority Vote, shall determine that it is prudent to modify the
manner in which the Capital Accounts are computed in order to comply with
Section 1.704-1(b)(2)(iv) of the Treasury Regulations, the Voting Members, by
Majority Vote, may make such modification, provided that such modification is
not likely to have a material effect on the amounts allocable to any Member,
Voting or Non-Voting.

3.7. Return of Capital Contributions. Except as otherwise provided in
Section 5.2 or in the Act, no Member shall have the right to withdraw, or
receive any return of, all or any portion of such Member’s Capital Contribution.
No Member shall have the right to receive any assets upon withdrawal of any or
all of such Member’s Capital Accounts, other than U.S. dollars.

 

6



--------------------------------------------------------------------------------

3.8. Interest. No interest shall be paid by the Company on Capital Contributions
or on balances in Members’ Capital Accounts, although Members’ Capital Accounts
shall, as provided herein, be allocated their pro rata share of all interest
earned by the Company.

3.9. Distributions. Any distributions made by the Company must be made, except
as may be necessary to ensure that the assets of the Company not be deemed to
constitute “plan assets” within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”) and that the Company will continue to satisfy the
requirements of a “qualified electing fund” under Section 988 of the Code, pro
rata among all Members based on their respective Membership Interests. The
Company does not intend to make any distributions.

ARTICLE IV

ALLOCATIONS AND DISTRIBUTIONS

4.1. Allocations of Gross Income, Gain and Loss for Financial Purposes.
Financial income, gain and loss from the Company’s operations, prior to the
allocations of commissions, fees and expenses prescribed in Section 4.2, shall
be allocated to the Members as of the end of each accounting period (as
contemplated by Section 3.6(d)) in accordance with the ratio of the balance in
each such Member’s Capital Account — unreduced by any accrued but unpaid fees or
expenses — as of the beginning of such accounting period to the aggregate of
such balances in all such Members’ Capital Accounts as of the beginning of such
accounting period (such ratio to equal such Member’s “Company Percentage”).

4.2. Allocation of Commissions, Fees and Expenses for Financial Purposes.
Following the allocation of Company income, gain and loss among the Members’
respective Capital Accounts, as provided in Section 4.1, Preferred shall
calculate the brokerage commissions, advisory fees, administrative fees and
other expenses due from the Company to third parties, in respect of the
Company’s trading on behalf of the respective Members (the Company being subject
to different commissions and fees in respect of its trading as allocable to the
various different Members). Such commissions, fees and expenses shall be
allocated as of the end of each accounting period to, and deducted from, the
appropriate Members’ Capital Accounts and paid out by the Company.

The Company shall, upon each Member’s investment in the Company, assume the
obligations to make all payments due in respect of or attributable to such
Member’s trading account in respect of Bridgewater’s Aggressive Pure Alpha
Futures Only-A, No Benchmark program. Preferred, as administrator of the
Company, shall determine the amounts of all such payments, and these shall
become obligations and expenses of the Company, not of any such Member, although
the commissions, fees and expenses attributable to a particular Member’s trading
pursuant to Bridgewater’s Aggressive Pure Alpha Futures Only-A, No Benchmark
program shall be specially allocated to such Member’s Capital Account. As
provided in Section 9.2, Preferred shall indemnify and hold harmless each Member
from any commissions, fees and expenses which may be allocated to such Member’s
Capital Account, but which should have been specially allocated to another
Member’s Capital Account.

 

7



--------------------------------------------------------------------------------

4.3. Tax Allocations. (a) Items of income, gain, loss, deduction and credit from
the Company’s operations shall be allocated to the Members in such manner as
Preferred, acting pursuant to the administrative authority delegated to it
pursuant to Section 6.3, and pursuant to the Administrative Services Agreement
by and between Preferred and the Company, executed and delivered pursuant to
said Section 6.3, may determine shall equitably reflect the financial
allocations made pursuant to Section 4.1 and Section 4.2. Preferred may, in
effecting such tax allocations, allocate gain and loss separately and not on a
netted basis, if Preferred believes that doing so would be more consistent with
the manner in which the Voting Members intend to allocate the tax effects of
their investment in the Company among their respective unitholders.

(b) The allocation of profit and loss for federal income tax purposes set forth
herein is intended to allocate taxable profit and loss among Members generally
in the ratio and to the extent that profit and loss are allocated to such
Members so as to eliminate, to the extent possible, any disparity between a
Member’s financial and its tax allocations, consistent with principles set forth
in Section 704(c) of the Code, and the Tax Matters Member may select any
permissible method under Section 704(c) of the Code to make the allocations
required to eliminate any disparity between a Member’s book capital account and
tax capital account.

(c) The Company intends to allocate taxable profit and loss in a manner
consistent with Section 704(b) of the Code, including, without limitation, a
“Qualified Income Offset.”

(d) The allocations of profit and loss of the Members shall not exceed the
allocations permitted under Subchapter K of the Code, as determined by
Preferred, whose determination shall be binding.

4.4. Limitations on Loss Allocation. Notwithstanding any other provision of this
Agreement to the contrary, no item of loss or deduction of the Company shall be
allocated to a Member if such allocation would result in a negative balance in
such Member’s Capital Account. Such loss or deduction shall be allocated first
among the Members with positive balances in their Capital Accounts in proportion
to (and to the extent of) such positive balances, and thereafter in accordance
with their interests in the Company as determined under Section 1.704-1(b)(3) of
the Treasury Regulations.

4.5. Costs of Effecting Allocations. Preferred shall bear, without reimbursement
from the Company (other than in respect of administrative fees due from the
Company to Preferred pursuant to Section 6.3 and the Administrative Services
Agreement therein contemplated), all costs and expenses related to effecting the
Company’s tax and financial allocations.

4.6. Members’ Tax Liabilities. Although not a Member of the Company, Preferred
is hereby authorized by all Members to withhold or withdraw from each Member’s
Capital Account any amount which Preferred reasonably believes may be owing by
the Company to any federal or state tax authority in respect of such Member’s
investment in the Company. Any such withholding or withdrawal shall reduce each
affected Member’s Membership Interest and Company Percentage until such time, if
any, as the amount of any such withholding or withdrawal is returned in whole or
in part, to such Member’s Capital Account.

 

8



--------------------------------------------------------------------------------

ARTICLE V

TRANSFERS AND ASSIGNMENTS PROHIBITED; WITHDRAWALS

5.1. Transfers and Assignments Prohibited. No Member may transfer or assign all
or any part of its Membership Interest to any other party (including, without
limitation, to any other Member) without the unanimous consent of all Members,
Voting and Non-Voting. Any transferee which is permitted to acquire a Membership
Interest pursuant to any such unanimous consent shall be admitted to the Company
as a Member (no transferee or assignee of a Membership Interest shall be
recognized which does not itself become a Member) and shall succeed to the
Capital Account or portion thereof transferred or assigned, as if (insofar as
the Company’s accounting is concerned) no such transfer or assignment had
occurred.

Only “commodity pools” of which Preferred is either the managing owner (or its
functional equivalent in another type of entity) or the trading manager shall be
eligible transferees or assignees of Membership Interests. Only domestic
statutory trusts of which Preferred is the manager owner (or its functional
equivalent in another type of entity) shall be eligible transferees or assignees
of Voting Membership Interests, and only foreign corporations of which Preferred
is the trading manager (or its functional equivalent in another type of entity)
shall be eligible transferees or assignees of Non-Voting Membership Interests.

The limitations set forth in the preceding two paragraphs may be amended by a
Majority Vote of the Voting Members, but only provided that, in doing so, such
Voting Members explicitly agree that in their good faith judgment the admission
of entities otherwise proscribed under the foregoing paragraphs as Members will
not expose any other Member to any additional risk or potential liability.

5.2. Withdrawals. A Member may withdraw all or any portion of its Capital
Account at any time upon one (1) calendar day’s notice to Preferred or such
lesser period of notice as Preferred may, in consultation with Bridgewater,
approve. There shall be no penalty or fee assessed upon any such withdrawal.
Preferred shall itself reimburse the Company for any cost or expense which the
Company may incur as a result of the processing of any such withdrawal, so that
such cost or expense will in no respect reduce any Member’s Capital Account.

All withdrawals shall be paid exclusively in cash (U.S. dollars in immediately
available funds) and within ten (10) business days of the effective date of
withdrawal. No interest shall accrue on any withdrawal proceeds while held by
the Company pending payment out to the withdrawing Member, provided that such
payment is made within such ten (10) business-day period.

ARTICLE VI

MANAGEMENT OF THE COMPANY

6.1. Management of Business. Except as otherwise expressly provided in this
Agreement, the powers of the Company shall be exercised by or under the
authority of, and the business and affairs of the Company shall be managed under
the direction of, the Voting Members.

 

9



--------------------------------------------------------------------------------

6.2. General Powers of Voting Members. Except as may otherwise be expressly
provided in this Agreement, the Voting Members shall have complete and exclusive
discretion in the management and control of the business and affairs of the
Company, including the right to make and control all ordinary and usual
decisions concerning the business and affairs of the Company. The Voting Members
shall, subject to the provisions hereof, possess all power, on behalf of the
Company, to do or authorize the Company to do all things necessary or convenient
to carry out the business and affairs of the Company.

6.3. Delegation of Administrative Authority. The Voting Members shall manage the
Company to the exclusion of the Non-Voting Members. However, the Voting Members
herewith delegate (under the ultimate supervision and authority of the Voting
Members) authority over the administrative management of the Company to
Preferred, to the same extent and with the same effect as Preferred is given
authority over the administrative management of each Voting Member, in
Preferred’s capacity as managing owner of such Voting Member (or its functional
equivalent in another form of entity).

In connection with the delegation of administrative authority for the Company to
Preferred as contemplated by this Section 6.3, Ms. Esther E. Goodman is hereby
designated President of the Company, to serve, without compensation, at the
pleasure of the Majority Vote of the Voting Members. Successors or replacements
to the foregoing officer shall be made by the Majority Vote of the Voting
Members.

In performing administrative services for the Company — which Preferred shall do
in consideration of Preferred’s receipt of an administrative fee from the
Company, as provided in the Administrative Services Agreement by and between the
Company and Preferred, as well as in consideration of Preferred continuing to
act as managing owner of the Voting Members and trading manager of the
Non-Voting Members (or in a functionally equivalent capacity). Preferred shall
act as an independent contractor and not in any respect as a “manager” of the
Company within the meaning of the Act.

6.4. Delegation of Trading Authority. Pursuant to an Advisory Agreement dated as
of March     , 2005 by and among the Company, Preferred and Bridgewater, the
Company (with the unanimous approval of the Members as evidenced by their
signatures to this Agreement) has appointed Bridgewater as the sole trading
advisor to the Company, with authority and direction to manage the Company’s
commodity interest trading pursuant to Bridgewater’s Aggressive Pure Alpha
Futures Only-A, No Benchmark program, as such program may change and develop
from time to time, all as contemplated by said Advisory Agreement.

In acting as the sole trading advisor to the Company, Bridgewater shall act as
an independent contractor and not in any respect as a “manager” of the Company
within the meaning of the Act.

 

10



--------------------------------------------------------------------------------

Each Member, in consideration of such Member being admitted to the Company,
agrees, acknowledges and approves the terms of the Advisory Agreement dated as
of March     , 2005 by and among the Company, Bridgewater and Preferred.

6.5. Standard of Care; Liability. Each Member shall discharge its duties under
this Agreement in good faith, with the care an ordinarily prudent person in a
like position would exercise under similar circumstances, and in a manner it
reasonably believes to be in, or not opposed to, the best interests of the
Company. A Member will not be liable for any monetary damages to the Company for
any breach of such duties except for receipt of a financial benefit to which the
Member is not entitled; voting for or assenting to a distribution to Members in
violation of this Agreement or the Act; or a knowing violation of the law.

The standard of care set forth in this Section 6.5 and applicable to the Members
shall in no respects qualify, restrict or limit the standard of care applicable
to Preferred as managing owner or trading manager of such Members (or in a
functionally equivalent capacity), as otherwise provided by and among such
Members, respectively, and Preferred.

6.6. Limitations on Powers of Members. The enumeration of powers in this
Agreement shall not limit the general or implied powers of the Members or any
additional powers provided by law; provided, that the Non-Voting Members may in
no event participate in any respect in the management of the Company.

Notwithstanding the foregoing, no Member may cause the Company to become engaged
or involved in any business other than the speculative trading of commodity
interests pursuant to the Aggressive Pure Alpha Futures Only-A, No Benchmark
program under the direction of Bridgewater without the consent of all Members,
Voting and Non-Voting. Furthermore, no Member or Members, Voting or Non-Voting,
may reduce or modify (except as contemplated pursuant to a withdrawal of capital
as permitted under Section 5.2) the economic interest of any other Member or
Members (including the percentage of profits, losses or distributions, the tax
allocations and the indemnities to which such Member is entitled hereunder) or
such other Member’s or Members’ ability to withdraw from the Company other than
with the express written consent of the affected Member or Members.

Any modification of Sections 1.7, 3.3, 3.5, Article IV, Article V and this
Section 6.6 shall require unanimous consent of all Members, Voting and
Non-Voting.

6.7. Other Business. The Members may engage in or possess an interest in other
business ventures, by virtue of this Agreement or any relationships created or
deemed created hereby, of every kind and description, independently or with
others. Neither the Company nor the Members shall have any rights in or to such
independent ventures of the Members or the income or profits therefrom.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

OWNERSHIP OF COMPANY PROPERTY

Company property shall be deemed to be owned by the Company as an entity, and no
Member, individually or collectively, shall have any ownership interest in such
Company property or any portion thereof. Title to any or all Company property
may be held in the name of the Company or one or more nominees, as the Voting
Members by Majority Vote may determine. All Company property shall be recorded
as the property of the Company on its books and records, irrespective of the
name in which legal title to such Company property is held.

ARTICLE VIII

FISCAL MATTERS; BOOKS AND RECORDS

8.1. Bank Accounts; Investments. Capital Contributions, revenues and any other
Company funds shall, as directed by Preferred, be deposited by the Company in
trading accounts (whether “regulated” or “unregulated”) established in the name
of the Company. As provided by Rule 4.20(c) of the CFTC, no other funds shall be
deposited into the Company’s trading accounts or commingled with Company
investments. Funds deposited in the Company’s trading accounts may be withdrawn
only to be invested in furtherance of the Company’s purposes, to pay Company
debts or obligations or to be distributed to the Members pursuant to this
Agreement.

8.2. Records Required by Act; Right of Inspection. (a) During the term of the
Company’s existence and for a period of eight (8) years thereafter, there shall
be maintained in the Company’s principal office specified pursuant to
Section 1.5(c) all records required to be kept pursuant to the Act and the CEA,
including, without limitation, a current list of the names, addresses,
Membership Interests and Company Percentages held by each of the Members
(including the dates on which each of the Members became a Member), copies of
federal, state and local information or income tax returns for each of the
Company’s tax years, copies of this Agreement and the Certificate of Formation,
including all amendments or restatements, and correct and complete books and
records of account of the Company.

(b) On written request stating the purpose, a Member may examine and copy in
person, at any reasonable time, and at the Member’s expense, records required to
be maintained under the Act and the CEA and such other information regarding the
business, affairs and financial condition of the Company as such Member may
reasonably request. Upon written request by any Member made to the Company at
the address of the Company’s principal office specified in Section 1.5(c), the
Company shall provide to the Member without charge true copies of (i) this
Agreement and the Certificate of Formation and all amendments or restatements,
and (ii) any of the tax returns of the Company described above.

The provisions of this Section 8.2(b) shall in no event be construed so as to
provide any investor in any Member with any greater access (on a direct or
derivative basis) to the books and records of, or to information concerning,
such Member than would such investor under the constituent documents of such
Member. In no event shall any provision hereof be interpreted so as to permit
any investor in any Member to obtain any information relating to another Member
(except as may otherwise be required by law).

 

12



--------------------------------------------------------------------------------

8.3. Books and Records of Account. The Company shall maintain adequate books and
records of account that shall be maintained on the accrual method of accounting
and on a basis consistent with appropriate provisions of the Code.

8.4. Tax Returns and Information. The Members intend for the Company to be
treated as a partnership for tax purposes. The Company shall prepare or cause
there to be prepared all federal, state and local income and other tax returns
that the Company is required to file. As promptly as practicable after the end
of each calendar year, the Company shall send or deliver to each person who was
a Member at any time during such year such tax information as shall be
reasonably necessary for the preparation by such person of such person’s federal
income tax return, state income and any other applicable tax returns.

8.5. Delivery of Financial and Tax Information to Members. Each of the Members
is itself an investment fund and each of the Voting Members, as a United States
trust, must furnish tax information on an annual basis to each of its investors.
Preferred, as administrator of the Company, undertakes to supply to all Members,
on a timely basis, all financial and tax information relating to each such
Member’s investment in the Company as each such Member is required, or
reasonably wishes, to provide to its investors. The cost of providing such
information shall be solely for the account of Preferred except as may be
otherwise provided in writing between a particular Member and Preferred.

8.6. Audits. The fiscal year-end financial statements and the financial
statements to be delivered pursuant to Section 10.5 shall be audited. The audit
shall be performed by an accounting firm approved by the Majority Vote of the
Voting Members, which may be the same such firm as is used by one or more such
Members. The Company shall arrange, at the expense of Preferred, for sufficient
information to be made available to each Member that such Member may itself
obtain an audit of such Member’s own financial statements, in full compliance
with all applicable CFTC requirements.

8.7. Fiscal Year. The Company’s fiscal year shall end on December 31 of each
calendar year.

8.8. Tax Elections. The Company shall make the following elections on the
appropriate tax returns:

(a) to adopt the calendar year as the Company’s fiscal year;

(b) to adopt the accrual method of accounting, and to keep the Company’s books
and records on the basis of such method;

(c) to be a “qualified electing fund” (if possible) under Section 988 of the
Code; and

(d) any other election the Voting Members may, by Majority Vote, deem
appropriate and in, or not opposed to, the best interests of the Members.

 

13



--------------------------------------------------------------------------------

Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state law.

8.9. Tax Matters Member. The Members shall designate one Member to be the “tax
matters partner” (the “Tax Matters Member”) of the Company pursuant to
Section 6231(a)(7) of the Code. Such Member shall take such action as may be
necessary to cause each other Member to become a “notice partner” within the
meaning of Section 6223 of the Code. Such Member shall inform each other Member
of all significant matters that may come to its attention in its capacity as
“Tax Matters Member” by giving notice thereof on or before the fifth Business
Day after becoming aware thereof and, within that time, shall forward to each
other Member copies of all significant written communications it may receive in
that capacity. Such Member may not take any action contemplated by Sections 6222
through 6232 of the Code without the consent of the Majority Vote of the Voting
Members but this sentence does not authorize such Member to take any action left
to the determination of an individual Member under Sections 6222 through 6232 of
the Code. The initial Tax Matters Member shall be World Monitor Trust. World
Monitor Trust hereby appoints Preferred to perform all necessary administrative
procedures for and on behalf of World Monitor Trust, as Tax Matters Member of
the Company.

8.10. Regulatory Reporting. The Company’s Voting Members are each subject to
various regulatory and investor reporting requirements imposed by the CFTC. The
Company itself may also be so subject. Preferred, as administrator of the
Company, shall be responsible for ensuring that all such reporting requirements
are duly met and complied with at no additional cost to the Company.

ARTICLE IX

INDEMNIFICATION

9.1. Indemnification by the Members. Each of the Members agrees that the various
indemnifications which they have provided to Preferred, as either the managing
owner or the trading manager of such Member or in a functionally equivalent
capacity, as the case may be, shall be equally applicable to the component of
such Member’s operations attributable to its investment in the Company. However,
such investment shall in no respect increase the indemnification obligation of
any Member towards Preferred or any “related or associated party.”

9.2. Indemnification by Preferred of the Members. Preferred shall indemnify and
hold harmless each Member from and against any losses, judgments, liabilities,
expenses and amounts paid in settlement of any claims sustained by them as a
result of such Member having invested in the Company rather than maintained an
individual trading account in respect of the Aggressive Pure Alpha Futures
Only-A, No Benchmark program of Bridgewater in such Member’s own name.

 

14



--------------------------------------------------------------------------------

ARTICLE X

DISSOLUTION AND WINDING UP

10.1. Events Causing Dissolution. The Company shall be dissolved upon the first
of the following events to occur:

(a) December 31, 2054;

(b) The written consent of all Members (Voting and Non-Voting) at any time to
dissolve and wind up the affairs of the Company;

(c) The death, retirement, resignation, expulsion, bankruptcy or dissolution of
a Member or the occurrence of any other event that terminates the continued
membership of a Member in the Company, unless there are at least two remaining
Members and the business of the Company is continued by the consent of all
remaining Members (Voting and Non-Voting) within 10 days following the
occurrence of any such event; or

(d) The occurrence of any other event that causes the dissolution of a limited
liability company under the Act.

10.2. Winding Up. If the Company is dissolved pursuant to Section 10.1, the
Company’s affairs shall be wound up as soon as reasonably practicable in the
manner set forth below.

(a) The winding up of the Company’s affairs shall be supervised by Preferred, as
liquidator, or such other entity as may be selected by the Majority Vote of the
Voting Members.

(b) In winding up the affairs of the Company, the liquidator shall have full
right and unlimited discretion, in the name of and for and on behalf of the
Company to:

(i) prosecute and defend civil, criminal or administrative suits;

(ii) collect Company assets, including obligations owed to the Company;

(iii) settle and close the Company’s business;

(iv) close out all open commodity interest positions held in the name of the
Company, having due regard for the activity and condition of the relevant market
and general financial and economic conditions;

(v) pay all reasonable costs and other expenses incurred in connection with the
winding up out of the proceeds of the disposition of Company property;

(vi) discharge the Company’s known liabilities and, if necessary, to set up, for
a period not to exceed five (5) years after the date of dissolution, such cash
reserves as the liquidator may deem reasonably necessary for any contingent or
unforeseen liabilities or obligations of the Company;

 

15



--------------------------------------------------------------------------------

(vii) distribute any remaining assets of the Company to the Members as
contemplated by Section 10.4;

(viii) prepare, execute, acknowledge and file articles of dissolution under the
Act and any other certificates, tax returns or instruments necessary or
advisable under any applicable law to effect the winding up and termination of
the Company;

(ix) assist the former Members, to the extent that they so request, in
establishing individual trading accounts in respect of the Aggressive Pure Alpha
Futures Only-A, No Benchmark program of Bridgewater, to be maintained in their
own names; and

(x) exercise, without further authorization or consent of any of the parties
hereto or their legal representatives or successors in interest, all of the
powers conferred upon the Members under the terms of this Agreement to the
extent necessary or desirable in the good faith judgment of the liquidator to
perform its duties and functions.

10.3. Compensation of Liquidator. The liquidator, if Preferred, shall act
without compensation. If the liquidator is not Preferred, the compensation due
to the liquidator shall be as agreed to by the Majority Vote of the Voting
Members and shall be allocated pro rata among all Members as based on their
respective Company Percentages.

10.4. Distribution of Company Property. (a) Upon completion of all desired sales
of Company property, and after payment of all selling costs and expenses, the
liquidator shall distribute the proceeds of such sales, and any Company property
that is to be distributed in kind, to the following groups in the following
order of priority:

(i) to satisfy Company liabilities to creditors, whether by payment or
establishment of reserves; and

(ii) to the Members, in accordance with the positive balances in their
respective Capital Accounts determined after allocating all items for all
periods prior to and including the date of distribution.

All distributions required under this Section 10.4 shall be made to the Members
by the end of the taxable year in which the liquidation occurs or, if later,
within 90 days after the date of such liquidation.

(b) If the assets available for disposition pursuant to Section 10.4(a)(ii) are
insufficient to dispose of all of the claims of a priority group, the available
assets shall be distributed in proportion to the amounts owed to each creditor
or the respective Capital Account balances of each Member in such group.

10.5. Final Audit. Within a reasonable time following the completion of the
liquidation (and, in all events, in full compliance with all applicable CFTC
rules), the liquidator shall supply to each of the Members a statement that
shall set forth the assets and the liabilities of the Company as of the date of
complete liquidation and each Member’s portion of the distributions made
pursuant to Section 10.4.

 

16



--------------------------------------------------------------------------------

10.6. Deficit Capital Accounts. As contemplated by Section 4.4, notwithstanding
anything to the contrary contained in this Agreement, and notwithstanding any
custom or rule of law to the contrary, to the extent that the deficit, if any,
in the Capital Account of any Member results from or is attributable to
deductions and losses of the Company, or distributions of money pursuant to this
Agreement to all Members in proportion to their respective Membership Interests,
upon dissolution of the Company such deficit shall not be an asset of the
Company and such Members shall not be obligated to contribute such amount to the
Company to bring the balance of such Member’s Capital Account to zero.

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1. Approval of Administration Agreement. The Company and Preferred have
entered into an Administrative Services Agreement with Preferred as contemplated
by Section 6.3. Each Member herewith expressly approves and consents to such
Agreement as a condition of such Member’s admission to the Company.

11.2. Interpretation. The Company has been formed with the specific intent of
permitting the Members to consolidate their trading pursuant to the Aggressive
Pure Alpha Futures Only-A, No Benchmark program of Bridgewater in accordance
with the Securities and Exchange Commission No-Action Letter, The Managed
Futures Association (publicly available July 15, 1996). This No-Action Letter
contemplates that “commodity pools” such as the Members could consolidate their
commodity interest trading through investing in entities such as the Company
without thereby becoming subject to the Company Act. The terms and operations of
the Company are intended to be, and are to be interpreted so as to be, in full
compliance with the intent as well as the particular requirements of such
No-Action Letter. Other than in respect of permitting such consolidated trading,
the Members’ investment in the Company is intended to have no effect upon the
Members which differs in any respect from their continuing to maintain
individual trading accounts in respect of the Aggressive Pure Alpha Futures
Only-A, No Benchmark program of Bridgewater, and this Agreement is to be
interpreted so as to achieve this result.

This Agreement shall be deemed to be amended ab initio in whatever manner it may
be determined by Majority Vote of the Voting Members to be necessary or
advisable to ensure compliance with the requirements of the foregoing No-Action
Letter and that none of the Members, solely as a result of investing in the
Company, has become an “investment company” within the meaning of the Company
Act.

11.3. “Commodity Pool” Status of the Company. It is unclear whether the CFTC
will require the Company to report its operations on the basis that it is a
“commodity pool” on a stand-alone basis, as opposed to having the respective
attributable results of their investments in the Company reflected in the
performance reports of the Members. Preferred, as administrator of the Company,
shall be responsible, at Preferred’s own cost and expense, for all CFTC-required
reporting of the Company, and shall ensure that the Company is operated in full
compliance with all substantive requirements (as opposed to procedural or
reporting requirements, which the CFTC might waive) relating to the operation of
“commodity pools.”

 

17



--------------------------------------------------------------------------------

11.4. Compliance with the “Blue Sky” Guidelines. The Voting Members are each
“commodity pools” which were publicly offered in the United States and which,
accordingly, were structured in respect of certain of their business terms so as
to comply with the “Guidelines for the Registration of Commodity Pool Programs”
(the “Guidelines”) promulgated by the North American Association of Securities
Administrators, Inc. It is the express intent of all Members that the investment
by the Voting Members in the Company, and the terms of this Agreement, in no
respect whatsoever permit the Voting Members to act in a manner inconsistent
with the Guidelines (except as may have been previously agreed to by a Voting
Member with the state securities administrators, as reflected in such Voting
Member’s constituent documents), and this Agreement is in all respects to be
interpreted in a manner consistent with such intent.

11.5. Organizational and Maintenance Expenses. Preferred shall pay, without
reimbursement from the Company or any Member, all organizational costs relating
to the formation of the Company as well as all ongoing costs of maintaining the
Company as a Delaware limited liability company and a foreign limited liability
company (if and as applicable), in each case in good standing.

11.6. Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed an original but all of which will constitute one and the
same.

11.7. Entire Agreement. This Agreement (which refers to and must be interpreted
in light of certain agreements among the respective Members, Preferred,
Bridgewater and others as contemplated herein) constitutes the entire agreement
among the parties hereto and contains all of the agreements among such parties
with respect to the subject matter hereof. This Agreement supersedes any and all
other agreements, either oral or written, between such parties with respect to
the subject matter hereof.

11.8. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

11.9. Amendment. Except as expressly provided to the contrary herein (for
example, in Sections 5.1 and 6.6), this Agreement may be amended by, and only
by, a written agreement executed by all Voting Members.

11.10. Binding Effect. Subject to the provisions of this Agreement relating to
transferability, this Agreement will be binding upon and shall inure to the
benefit of the parties, and their respective distributees, heirs, successors and
assigns.

11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LOCAL, INTERNAL LAWS OF THE STATE OF DELAWARE; PROVIDED,
HOWEVER, THAT CAUSES OF ACTION FOR VIOLATION OF THE FEDERAL OR STATE SECURITIES
LAWS SHALL NOT BE

 

18



--------------------------------------------------------------------------------

GOVERNED BY THIS SECTION 11.11. IN PARTICULAR, THIS AGREEMENT IS INTENDED TO
COMPLY WITH THE REQUIREMENTS OF THE ACT AND THE CERTIFICATE OF FORMATION. IN THE
EVENT OF A DIRECT CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE
MANDATORY PROVISIONS OF THE ACT OR ANY PROVISION OF THE CERTIFICATE OF
FORMATION, THE ACT AND THE CERTIFICATE OF FORMATION, IN THAT ORDER OF PRIORITY,
WILL CONTROL.

11.12. Effect of Waiver or Consent. A waiver or consent, express or implied, to
or of any breach or default by any person in the performance by that person of
its obligations with respect to the Company is not a consent or waiver to or of
any other breach or default in the performance by that person of the same or any
other obligations of that person with respect to the Company. Failure on the
part of a person to complain of any act of any person or to declare any person
in default with respect to the Company, irrespective of how long that failure
continues, does not constitute a waiver by that person of its rights with
respect to that default until the applicable statute-of-limitations period has
run.

11.13. Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and such transactions. For greater certainty and not by way of
limitation, each Member agrees to take all steps and perform such additional
acts as the CFTC or the Securities and Exchange Commission, respectively, may
deem to be necessary or appropriate in connection with the consolidation of the
Members’ respective trading accounts in respect of the Aggressive Pure Alpha
Futures Only-A, No Benchmark program of Bridgewater into the sole trading
account of the Company.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the year
and date first above written, to be effective on the date first above written.

 

PREFERRED INVESTMENT SOLUTIONS CORP., not as a Member, but for the limited
purposes set forth herein   By:  

/s/ Esther E. Goodman

  Name:   Esther E. Goodman   Title:   COO and EVP

* * * * * * * * *

WORLD MONITOR TRUST III SERIES H

WORLD MONITOR TRUST III SERIES J

By:

  Preferred Investment Solutions Corp., Managing Owner   By:  

/s/ Esther E. Goodman

  Name:   Esther E. Goodman   Title:   COO and EVP

 

20



--------------------------------------------------------------------------------

Schedule I

MEMBERS AND INITIAL CAPITAL CONTRIBUTIONS

Initial Positions Transferred

Capital Contribution (see attached Cash schedule)

 

Member

  

Initial Company

Percentage

  

Non-Voting Membership

Interest

  

Voting Membership

Interest

World Monitor Trust III Series H

   $    %    X

World Monitor Trust III Series J

   $    %    X

The address of all the Members is Preferred Investment Solutions Corp., 51
Weaver Street, Building One South, 2nd Floor, Greenwich, CT 06831; telephone:
(203) 861-1000.

 

21